COURT OF APPEALS
SANDEE BRYAN MARION              FOURTH COURT OF APPEALS DISTRICT                  KEITH E. HOTTLE,
  CHIEF JUSTICE                    CADENA-REEVES JUSTICE CENTER                     CLERK OF THE
KAREN ANGELINI                        300 DOLOROSA, SUITE 3200                         COURT
MARIALYN BARNARD                    SAN ANTONIO, TEXAS 78205-3037
REBECA C. MARTINEZ                WWW.TXCOURTS.GOV/4THCOA.ASPX
PATRICIA O. ALVAREZ                                                                   TELEPHONE
LUZ ELENA D. CHAPA                                                                   (210) 335-2635
IRENE RIOS
  JUSTICES                                                                          FACSIMILE NO.
                                                                                     (210) 335-2762


                                       December 14, 2017

        Nancy B. Barohn                                 Lucy Wilke
        405 South Presa Street                          District Attorney - 216th Judicial
        San Antonio, TX 78205                           District
        * DELIVERED VIA E-MAIL *                        200 Earl Garrett Street, Suite 202
                                                        Kerrville, TX 78028
                                                        * DELIVERED VIA E-MAIL *

        RE:    Court of Appeals Number:      04-17-00400-CR, 04-17-00401-CR,
                                             04-17-00402-CR & 04-17-00403-CR
               Trial Court Case Number:      5810, 5811, 5812 & 5813
               Style: Logan Trey Field
                      v.
                      The State of Texas

                Enclosed please find the order which the Honorable Court of Appeals has
        issued in reference to the above styled and numbered cause.

               If you should have any questions, please do not hesitate to contact me.


                                                             Very truly yours,
                                                             KEITH E. HOTTLE, CLERK

                                                             _____________________________
                                                             Jamie Osio
                                                             Deputy Clerk, Ext. 53262


        cc: Jan Davis (DELIVERED VIA E-MAIL)
        Angel Tomasino (DELIVERED VIA E-MAIL)
        Honorable N. Keith Williams (DELIVERED VIA E-MAIL)
        Dandy Middleton (DELIVERED VIA E-MAIL)
                            Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 14, 2017

         No. 04-17-00400-CR, 04-17-00401-CR, 04-17-00402-CR & 04-17-00403-CR

                                      Logan Trey FIELD,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                 From the 216th Judicial District Court, Gillespie County, Texas
                           Trial Court No. 5810, 5811, 5812 & 5813
                        Honorable N. Keith Williams, Judge Presiding


                                         ORDER

       Appellant’s appointed counsel has filed a motion to withdraw as appellate counsel. The
motion is GRANTED. See TEX. R. APP. P. 6.5.

        The trial court must determine whether appellant is indigent, and if so, appellate counsel
must be appointed. It is therefore ORDERED that this appeal is ABATED to the trial court. See
Duncan v. State, 653 S.W.2d 38, 40 (Tex. Crim. App. 1983) (holding that appellate courts may
abate appeals so that trial court can assure appellant has effective assistance of counsel). The
trial court is ORDERED to determine whether appellant is indigent. If appellant is indigent, the
trial court is ORDERED to appoint new appellate counsel. The trial court is FURTHER
ORDERED to cause the trial court clerk to file a supplemental clerk’s record containing
documentation that either (a) appellant is not indigent or (b) the appointment of appellate counsel
within 30 days from the date this order is signed. After the supplemental clerk’s record is filed,
the appeal will be reinstated on the docket of this court. All appellate deadlines are suspended
pending further order of this Court.



                                                     _________________________________
                                                     Rebeca C. Martinez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of December, 2017.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court
                                          MINUTES
                                       Court of Appeals
                                Fourth Court of Appeals District
                                      San Antonio, Texas


                                       December 14, 2017

         No. 04-17-00400-CR, 04-17-00401-CR, 04-17-00402-CR & 04-17-00403-CR

                                      Logan Trey FIELD,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                 From the 216th Judicial District Court, Gillespie County, Texas
                           Trial Court No. 5810, 5811, 5812 & 5813
                        Honorable N. Keith Williams, Judge Presiding


                                         ORDER

       Appellant’s appointed counsel has filed a motion to withdraw as appellate counsel. The
motion is GRANTED. See TEX. R. APP. P. 6.5.

        The trial court must determine whether appellant is indigent, and if so, appellate counsel
must be appointed. It is therefore ORDERED that this appeal is ABATED to the trial court. See
Duncan v. State, 653 S.W.2d 38, 40 (Tex. Crim. App. 1983) (holding that appellate courts may
abate appeals so that trial court can assure appellant has effective assistance of counsel). The
trial court is ORDERED to determine whether appellant is indigent. If appellant is indigent, the
trial court is ORDERED to appoint new appellate counsel. The trial court is FURTHER
ORDERED to cause the trial court clerk to file a supplemental clerk’s record containing
documentation that either (a) appellant is not indigent or (b) the appointment of appellate counsel
within 30 days from the date this order is signed. After the supplemental clerk’s record is filed,
the appeal will be reinstated on the docket of this court. All appellate deadlines are suspended
pending further order of this Court.



                                                     /s/Rebeca C. Martinez
                                                     Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of December, 2017.
                                         /s/Keith E. Hottle
                                         Keith E. Hottle
                                         Clerk of Court




Entered this 14th day of December 2017